 

Exhibit 10.17

 

SEVENTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

FEBRUARY 26, 2015

 

AMONG

 

EV PROPERTIES, L.P.,

 

as Borrower,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 

 



WELLS FARGO, NATIONAL ASSOCIATION

as Syndication Agent,

 

MUFG UNION BANK, N.A.

BBVA COMPASS

and

CITIBANK, N.A.

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

Sole Lead Arranger and Sole Book Runner

J.P. Morgan Securities LLC



 

 

 

 

SEVENTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Seventh Amendment”) dated as of February 26, 2015, is among EV PROPERTIES,
L.P., a Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of December 21, 2011, by that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of March 29,
2012, by that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of September 27, 2012, by that certain Fourth Amendment to
Second Amended and Restated Credit Agreement dated as of February 26, 2013, by
that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated as of August 7, 2014 and by that certain Sixth Amendment to Second Amended
and Restated Credit Agreement dated as of September 19, 2014 the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

 

B.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.

 

C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Seventh Amendment, shall have
the meaning ascribed such term in the Credit Agreement, as amended by the
Seventh Amendment. Unless otherwise indicated, all section references in this
Seventh Amendment refer to sections of the Credit Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.

 

(a)          The following definitions are hereby amended in their respective
entireties to read as follows:

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, any Section 1031 Counterparty and any direct or indirect
subsidiary or parent entity of any Section 1031 Counterparty (including without
limitation, any Accommodator) are not “Affiliates” of the Borrower.

 

Page 1

 

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment and as the same may be amended, modified
or supplemented from time to time.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based (subject to the last sentence of
this definition of “Applicable Margin”) upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing
Base
Utilization
Percentage  <25%   >25%, but
<50%   >50%, but
<75%   >75%, but
<90%   >90%  ABR Loans   0.50%   0.750%   1.000%   1.250%   1.500% Eurodollar
Loans   1.500%   1.750%   2.000%   2.250%   2.500%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level; provided,
further that, until the Covenant Relief End Date, the Applicable Margin shall be
the Applicable Margin calculated in accordance with this definition plus 0.25%.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any of its Subsidiaries or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; (b) to any Lender or any Affiliate
of a Lender under any Swap Agreements among such Person and the Parent, the
Borrower or any Subsidiary entered into with or assigned to such Person while
such Person (or in the case of its Affiliate, the Lender affiliated therewith)
is a Lender hereunder and (c) all renewals, extensions and/or rearrangements of
any of the above; provided, however, that the definition of ‘Indebtedness’ shall
not create any guarantee by any Guarantor of (or grant of security interest by
any Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.

 

Page 2

 

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) 0.0% and (b) the rate (rounded upwards, if necessary,
to the next 1/100th of 1%) appearing on Reuters Screen LIBOR01 which displays an
average ICE Benchmark Administration Interest Settlement Rate (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rates), providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100th of 1%) at which
dollar deposits of $1,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Maturity Date” means the earlier of (a) February 26, 2020 and (b) the date that
is 91 days prior to the earliest maturity date, the date of any scheduled
amortization or the date of any required repurchase or redemption (other than a
required offer to repurchase or redeem as a result of a change in control or
asset sale) of any Senior Debt.

 

“Senior Debt” means the Existing Senior Notes, the Senior Notes and the Second
Lien Facility.

 

(b)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

“Accommodator” means any agent selected by the Borrower to arrange a Reverse
1031 Exchange.

 

“Acquisition Swap Agreements” has the meaning assigned such term in Section
9.18(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent, the Borrower or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

Page 3

 

 

“Covenant Relief End Date” means the earlier of (a) March 31, 2016 and (b) the
Business Day immediately following the date on which the Borrower delivers
written notice to the Administrative Agent that the Borrower has elected that
the Covenant Relief End Date occur on such Business Day and attaching an
officer’s certificate confirming compliance with the covenants in Section 9.01
on a pro forma basis together with calculations showing such compliance in
reasonable detail.

 

“Information” has the meaning assigned to such term in Section 12.11.

 

“Intercreditor Agreement” means an intercreditor agreement in form and substance
satisfactory to the Administrative Agent and Majority Lenders by and among the
Administrative Agent, the Borrower and the administrative agent of any Second
Lien Facility Agreement, as the same may from time to time be amended, modified,
supplemented or restated.

 

“Reverse 1031 Exchange” means, any transaction intended to qualify for
non-recognition of gain or loss under Section 1031 of the Code pursuant to which
(a) the Section 1031 Counterparty receives funds from the Borrower and/or its
Subsidiary and/or third party financing to acquire Properties owned by one or
more third parties, in return for a Section 1031 Note from the Borrower and/or
its Subsidiary and secured financing from the third party financing source, (b)
such acquired Properties are ‘parked’ with the Section 1031 Counterparty, (c)
the Borrower and/or its Subsidiary conveys Properties to one or more third
parties directly or through the Section 1031 Counterparty, (d) proceeds from
such conveyance of Properties referenced in clause (c) above are received by the
Section 1031 Counterparty and are used by the Section 1031 Counterparty to repay
such Section 1031 Note and the secured third party financing (if the Equity
Interests of the Section 1031 Counterparty are not transferred to the Borrower
and/or its Subsidiary as referenced in clause (e) below), and (e) the Properties
‘parked’ with the Section 1031 Counterparty or the Equity Interests in the
Section 1031 Counterparty are transferred to the Borrower and/or its Subsidiary,
in each case, subject to changes recommended by counsel to the Borrower and
reasonably acceptable to the Administrative Agent (such acceptance not to be
unreasonably withheld or delayed).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

Page 4

 

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Second Lien Facility” means any second lien Debt of the Borrower or any
Guarantor issued pursuant to Section 9.02(h).

 

“Second Lien Facility Agreement” means the definitive agreement governing any
Second Lien Facility.

 

“Second Lien Facility Documents” means the Second Lien Facility Agreement and
any “Loan Documents” (or similar term as defined therein), in each case,
together with all amendments, modifications and supplements thereto permitted by
Section 9.04(b).

 

“Second Lien Obligations” has the meaning given to the term “Obligations” or
similar term as such term is defined in the Second Lien Facility Agreement.

 

“Section 1031 Exchange” means a Reverse 1031 Exchange and any other analogous
transaction intended to qualify for non-recognition of gain or loss under
Section 1031 of the Code pursuant to which the Borrower and/or its Subsidiary
exchanges Properties owned by them for Properties owned by a third party.

 

“Section 1031 Counterparty” means any entity formed by the Accommodator to serve
as the qualified intermediary or exchange accommodation titleholder with respect
to a Section 1031 Exchange and any subsidiary thereof.

 

“Section 1031 Note” means any promissory note or similar instrument issued by a
Section 1031 Counterparty in favor of the Borrower and/or any of its
Subsidiaries in connection with a Section 1031 Exchange, evidencing any loan or
advance made to such Section 1031 Counterparty by the Borrower and/or any of its
Subsidiaries; provided that such note or other instrument is in form and
substance reasonably acceptable to the Administrative Agent and is pledged to
the Administrative Agent together a transfer power in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Senior Notes” means any unsecured senior or senior subordinated Debt of the
Borrower or any Guarantor issued pursuant to Section 9.02(e).

 

“Seventh Amendment” means that certain Seventh Amendment to Second Amended and
Restated Credit Agreement, dated as of February 26, 2015, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

 

Page 5

 

 

“Seventh Amendment Effective Date” has the meaning set forth in the Seventh
Amendment.

 

“Target Oil and Gas Properties” has the meaning assigned such term in Section
9.18(a).

 

2.2           Amendment to Section 7.23. Section 7.23 is hereby amended in its
entirety as follows:

 

SECTION 7.23. Anti-Corruption Laws and Sanctions. The Parent and the Borrower
have each implemented and maintains in effect policies and procedures designed
to ensure compliance by the Parent, the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Parent, the
Borrower and their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects None of
(a) the Parent, the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, the
Borrower, any agent of the Parent, the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or the Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

 

2.3           Amendment to Section 8.01(o). Section 8.01(o) is hereby amended in
its entirety as follows:

 

(o)          Issuance of Senior Debt. In the event the Borrower intends to issue
Senior Debt as contemplated by Section 9.02(e) or Section 9.02(h), prior written
notice of such intended offering or incurrence thereof, the amount thereof and
the anticipated date of closing and will furnish a copy of (i) the preliminary
offering memorandum or term sheet (if any) and the final offering memorandum or
term sheet (if any) or (ii) the definitive documentation therefor, as
applicable.

 

2.4           Amendment to Section 8.09. Section 8.09 is hereby amended by
adding the following sentence at the end thereof:

 

The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

2.5           Amendment to Section 9.01(a). Section 9.01(a) is hereby amended in
its entirety as follows:

 

Page 6

 

 

(a)          Ratio of Total Debt to EBITDAX. The Parent will not, as of any date
of determination after the Covenant Relief End Date, permit its ratio of Total
Debt as of such date to EBITDAX for the most recent period of four fiscal
quarters for which financial statements are available to be greater than 4.25 to
1.0.

 

2.6           Amendment to Section 9.01(c). Section 9.01(c) is hereby amended in
its entirety as follows:

 

(c)          Ratio of Senior Secured Funded Debt to EBITDAX. The Parent will
not, as of any date of determination from and after the Fifth Amendment
Effective Date up to and including the Covenant Relief End Date, permit its
ratio of Senior Secured Funded Debt as of such date to EBITDAX for the most
recent period of four fiscal quarters for which financial statements are
available to be greater than 3.5 to 1.0.

 

2.7           Amendment to Section 9.02(e). Section 9.02(e) is hereby amended in
its entirety as follows:

 

(e)          Existing Senior Notes and additional Senior Notes; provided that
(i) the Borrower shall have complied with Section 8.01(o), (ii) at the time of
incurring such Senior Notes (1) no Default has occurred and is then continuing
and (2) no Default would result from the incurrence of such Senior Notes after
giving effect to the incurrence of such Senior Notes (and any concurrent
repayment of Debt with the proceeds of such incurrence), (iii) the incurrence of
such Senior Notes (and any concurrent repayment of Debt with the proceeds of
such incurrence) would not result in the total Revolving Credit Exposure
exceeding the Borrowing Base then in effect, (iv) such Senior Notes do not have
any scheduled amortization or any required repurchase or redemption (other than
a required offer to repurchase or redeem as a result of a change in control or
asset sale) prior to February 26, 2021, (v) such Senior Notes do not mature
sooner than February 26, 2021 and (vi) contemporaneously with the incurrence of
such Debt (and any concurrent repayment of Existing Senior Notes), the Borrowing
Base is adjusted pursuant to Section 2.07(e), if applicable.

 

2.8           Amendment to Section 9.02. Section 9.02 is hereby amended to
insert the following Section 9.02(h) which reads in its entirety as follows:

 

(h)          Any Second Lien Facility; provided that (i) the Borrower shall have
complied with Section 8.01(o), (ii) at the time of incurring such Second Lien
Facility (1) no Default has occurred and is then continuing and (2) no Default
would result from the incurrence of such Second Lien Facility after giving
effect to the incurrence of such Second Lien Facility and the use of proceeds
thereof (including any concurrent repayment of Debt with the proceeds of such
incurrence), (iii) the incurrence of such Second Lien Facility (and any
concurrent repayment of Debt with the proceeds of such incurrence) would not
result in the total Revolving Credit Exposure exceeding the Borrowing Base then
in effect, (iv) such Second Lien Facility does not have any scheduled
amortization or any required repurchase or redemption (other than a required
offer to repurchase or redeem as a result of a change in control or asset sale)
prior to February 26, 2021, (v) such Second Lien Facility does not mature sooner
than February 26, 2021, (vi) contemporaneously with the incurrence of such Debt,
the Borrowing Base is adjusted pursuant to Section 2.07(e), if applicable and
(vii) the requirements of Section 9.03(g) with respect to Liens securing such
Second Lien Facility are met prior to or concurrently with the incurrence of
such Second Lien Facility.

 

Page 7

 

 

2.9           Amendment to Section 9.03. Section 9.03 is hereby amended to
insert the following Section 9.03(g) which reads in its entirety as follows:

 

(g)          Liens on Property to secure the Second Lien Obligations; provided
that the Borrower shall (i) give 15 days prior written notice to Administrative
Agent thereof and (ii) prior to or concurrently with the incurrence of such
Liens, grant to the Administrative Agent to secure the Indebtedness a
first-priority, perfected Lien on the same Property pursuant to Security
Instruments in form and substance satisfactory to Administrative Agent. In
connection therewith, Borrower and its Subsidiaries shall execute and deliver
such other additional documents, certificates and legal opinions as shall
reasonably be requested by Administrative Agent.

 

2.10         Amendment to Section 9.04(b). Section 9.04(b) is hereby amended by
(i) changing the reference to “Section 9.02(e)” therein to read “Section 9.02(e)
or (h), as applicable”, and (ii) adding the following language prior to the “.”
at the end thereof:

 

“or the execution of additional security instruments to provide Liens on
additional Property securing the Second Lien Obligations so long as the
requirements of Section 9.03(g) are met”

 

2.11         Amendment to Section 9.05. Section 9.05 is hereby amended to insert
the following Section 9.05(o) which reads in its entirety as follows:

 

(o)          Investments (including any Section 1031 Note or the transfer of any
Oil and Gas Properties) made by the Borrower or any of its Subsidiaries in a
Section 1031 Counterparty to facilitate any Section 1031 Exchange, including,
without limitation, the servicing of any Debt incurred by such Section 1031
Counterparty with respect to such Section 1031 Exchange;

 

2.12         Amendment to Section 9.08. Section 9.08 is hereby amended by adding
the following at the end thereof:

 

The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Page 8

 

 

2.13         Amendment to Section 9.18(a). Section 9.18(a) is hereby amended by
amending clause (ii) thereof in its entirety as follows:

 

(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than with respect to puts or floors and basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, 90% of the
reasonably anticipated projected production of Hydrocarbons from Proved
Developed Producing Properties for each month during the period during which
such Swap Agreement is in effect for each of crude oil, natural gas and natural
gas liquids, calculated separately, for a rolling 5-year period, provided that
additional Swap Agreements (such Swap Agreements being “Acquisition Swap
Agreements”) may be entered into if (w) the Borrower or any Subsidiary signs a
definitive acquisition agreement for any acquisition of Oil and Gas Properties
or Equity Interests of any Person owning Oil and Gas Properties not prohibited
by this Agreement (any such Oil and Gas Properties or Equity Interests being
referred to herein as the “Target Oil and Gas Properties”), (x) the Borrowing
Base Utilization Percentage shall not exceed 90% at any time when the notional
volumes hedged by the Borrower and its Subsidiaries exceed 100% of the
reasonably anticipated projected production of Hydrocarbons from Proved
developed Producing Properties, (y) the tenor of any such Acquisition Swap
Agreement does not exceed a period of beginning on the expected closing date of
such acquisition equal to the remainder of the calendar year in which such
Acquisition Swap Agreements are entered into plus the next 5 calendar years and
(z) the notional volumes hedged pursuant to any such Acquisition Swap Agreement
(when aggregated with notional volumes hedged pursuant to all other Acquisition
Swap Agreements then in effect, in each case on volumes already hedged pursuant
to other Acquisition Swap Agreements) do not exceed, as of the date such
Acquisition Swap Agreement is executed, 100% of the reasonable anticipated
projected production from all Oil and Gas Properties constituting Target Oil and
Gas Properties as of such date that are identified by the Borrower’s internal
engineers as proved reserves for each month during the period during which such
Acquisition Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately (provided that should such acquisition fail to close
within ninety (90) days of the date the Borrower or any of its Subsidiaries sign
such definitive acquisition agreement, the Borrower shall, or shall cause such
Subsidiary, to terminate or unwind such Acquisition Swap Agreements entered into
in respect of such acquisition such that the Borrower or its Subsidiaries are in
compliance with clause (a)(ii) above); provided however that, the Borrower or
any of its Subsidiaries may hedge such natural gas liquids with crude oil or
natural gas hedges, or a combination of crude oil and natural gas hedges
(measured by british thermal unit equivalence) and provided further that, if
Proved Developed Producing Properties include any natural gas production for
which the sales price of such production is based upon formula or actual volumes
for residue gas and natural gas liquids after processing of such natural gas,
the Borrower or any of its Subsidiaries may hedge such natural gas volumes with
a combination of crude oil, natural gas and natural gas liquid hedges (measured
by british thermal unit equivalence) as reasonably determined by the Borrower

 

Page 9

 

 

2.14         Amendment to Section 10.01. Section 10.01 is hereby amended to
insert the following Section 10.01(n) which reads in its entirety as follows:

 

(n)          the Intercreditor Agreement, if any, shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with its terms against
Borrower or any party thereto or any lender of any Second Lien Facility or shall
be repudiated by any of them, or cause the Liens of the Second Lien Facility
Documents to be senior or pari passu in right to the Liens of this Agreement, or
any payment by Borrower or any Guarantor in violation of the terms of the
Intercreditor Agreement.

 

2.15         Amendment to Section 12.11. Section 12.11 is hereby amended by
amending the first paragraph of such Section 12.11 in its entirety as follows:

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Page 10

 

 

2.16         Commitments; New and Exiting Lenders. Annex I-A is hereby replaced
with Annex I-B attached to this Seventh Amendment. The Lenders have agreed among
themselves, in consultation with the Borrower, to reallocate their respective
Commitments and to, among other things, add Bank of America, N.A., Candian
Imperial Bank of Commerce and Regions Bank as “Lenders” under the Credit
Agreement (each a “New Lender”) and Credit Agrocole Corporate and Investment
Bank has decided to exit the Credit Agreement as a Lender (the “Exiting
Lender”). The Administrative Agent and the Borrower hereby consent to such
reallocation and the Lenders’ and Exiting Lender’s assignments of their
Commitments, including assignments to the New Lenders. On the Seventh Amendment
Effective Date and after giving effect to such reallocations, the Commitment of
each Lender shall be as set forth on Annex I-B attached to this Seventh
Amendment which Annex I-B supersedes and replaces the Annex I-A to the Credit
Agreement. With respect to such reallocation, each Lender shall be deemed to
have acquired the Commitment allocated to it from each of the other Lenders and
the Exiting Lender pursuant to the terms of the Assignment and Assumption
attached as Exhibit D to the Credit Agreement as if each such Lender and Exiting
Lender had executed an Assignment and Assumption with respect to such
allocation. In connection with this Assignment and for purposes of this
Assignment only, the Lenders, the New Lenders, the Exiting Lender, the
Administrative Agent and the Borrower waive the processing and recordation fee
under Section 12.04(b)(ii)(C).

 

Section 3.          Automatic Reduction of the Borrowing Base. If (a) the
Borrower sells, assigns, conveys or otherwise transfers its Equity Interests or
economic interests in UEO or a material portion thereof (the “Subject
Disposition”), or (b) UEO incurs Debt of the type described in clauses (a),
(d)-(g), or (i)-(m) in an aggregate amount outstanding that exceeds $5,000,000,
the amount of the then effective Borrowing Base shall be automatically reduced
by the UEO Borrowing Base Amount (hereinafter defined) and such Borrowing Base
shall remain in effect until the Borrowing Base is otherwise redetermined or
adjusted in accordance with the Credit Agreement. This provision does not limit
the right of the parties to initiate (a) interim redeterminations of the
Borrowing Base in accordance with Section 2.07(b), (b) further adjustments
pursuant to Section 2.07(e), Section 2.07(f) or Section 8.13(c), or (c)
adjustments pursuant to Section 9.12, in each of the preceding instances not
made in connection with the Subject Disposition. As used herein, the term “UEO
Borrowing Base Amount” means, as of any date a determination thereof is to be
made, the amount of the then current Borrowing Base attributable to the value of
the Borrower’s Equity Interests in UEO as reasonably determined by the
Administrative Agent and confirmed by the Required Lenders.

 

Page 11

 

 

Section 4.          Conditions Precedent. This Seventh Amendment shall become
effective on the date (such date, the “Seventh Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

4.1           The Administrative Agent shall have received from each Lender and
the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Seventh Amendment signed on behalf of such
Persons.

 

4.2           Both before and immediately after giving effect to this Seventh
Amendment, (a) no Default shall have occurred and be continuing and (b) no
default or event of default shall exist under any capital stock, membership or
partnership interests, financing arrangements or other contracts or agreements
of the Parent and its subsidiaries.

 

4.3           The Administrative Agent shall have received UCC and other lien
searches reflecting the absence of liens and security interests other than those
which are permitted under the Credit Agreement.

 

4.4           There shall be no litigation seeking to enjoin or prevent this
Seventh Amendment or the financing contemplated hereby.

 

4.5           The Administrative Agent shall have received confirmation that, as
of the Seventh Amendment Effective Date, the requirements of Section 8.14(a) are
met.

 

4.6           The Administrative Agent shall have received supplements to the
Security Instruments necessary to effect a first priority perfected pledge of
the Equity Interests in UEO owned directly or indirectly by the Borrower.

 

4.7           The Administrative Agent and the Lenders shall have received all
fees required to be paid, including, without limitation, an upfront fee for the
account of each Lender, of (a) forty (40) basis points multiplied by each such
Lender’s final allocated Commitment as in effect immediately prior to the
Closing Date (such Lender’s “Existing Commitment”), and (b) fifty (50) basis
points multiplied by the difference between (i) each such Lender’s final
allocated Commitment as in effect immediately after giving effect to this
Seventh Amendment minus (ii) such Lender’s Existing Commitment.

 

4.8           The Administrative Agent shall have received customary legal
opinions as the Administrative Agent shall reasonably request, including, but
not limited to, opinions regarding perfection of security interests, non
contravention of the limited liability company agreement of UEO and other
opinions customary in financing transactions.

 

4.9           The Administrative Agent shall have received from Lenders
constituting the Required Lenders and the Obligors counterparts of the Letter
Agreement, dated as of the date hereof, signed on behalf of such Persons.

 

4.10         The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

Page 12

 

 

The Administrative Agent is hereby authorized and directed to declare this
Seventh Amendment to be effective (and the Seventh Amendment Effective Date
shall occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
12.02. Such declaration shall be final, conclusive and binding upon all parties
to the Credit Agreement for all purposes.

 

Section 5.          Miscellaneous.

 

5.1           Confirmation. The provisions of the Credit Agreement, as amended
by this Seventh Amendment, shall remain in full force and effect following the
Seventh Amendment Effective Date.

 

5.2           Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Seventh Amendment; (b)
ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document and agrees that each Loan Document remains
in full force and effect as expressly amended hereby; (c) agrees that from and
after the Seventh Amendment Effective Date each reference to the Credit
Agreement in the Guaranty Agreement and the other Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Seventh Amendment;
and (d) represents and warrants to the Lenders that as of the date hereof: (i)
all of the representations and warranties contained in each Loan Document are
true and correct in all material respects (without duplication of materiality),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (without
duplication of materiality) as of such specified earlier date, (ii) no Default
has occurred and is continuing and (iii) no event, development or circumstance
has have occurred or exists that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

5.3           Counterparts. This Seventh Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Seventh Amendment by telecopy, facsimile or email transmission shall be
effective as delivery of a manually executed counterpart of this Seventh
Amendment.

 

5.4           No Oral Agreement. This Seventh Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.

 

5.5           GOVERNING LAW. THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

Page 13

 

 

5.6           Payment of Expenses. In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Seventh Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

5.7           Severability. Any provision of this Seventh Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.8           Successors and Assigns. This Seventh Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[Signature Pages Follow]

 

Page 14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed effective as of the Seventh Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.         By: EV Properties GP, LLC, its general
partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer     PARENT: EV ENERGY PARTNERS, L.P.  
    By: EV ENERGY GP, L.P.,     its general partner         By:  EV MANAGEMENT,
LLC, its general partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer
    Senior Vice President and Chief     Financial Officer     GUARANTORS: EV
PROPERTIES GP, LLC         By: /s/ MICHAEL E. MERCER     Michael E. Mercer    
Senior Vice President and Chief     Financial Officer

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  ENERVEST PRODUCTION PARTNERS, LTD.       By: EVPP GP, LLC,     its general
partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer       EVPP GP, LLC       By: /s/
MICHAEL E. MERCER     Michael E. Mercer     Senior Vice President and Chief    
Financial Officer         CGAS PROPERTIES, L.P.       By: EVCG GP, LLC,     its
general partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer    
Senior Vice President and Chief     Financial Officer       EVCG GP, LLC        
By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice President and
Chief     Financial Officer

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  ENERVEST MONROE MARKETING, LTD.         By: EVPP GP, LLC, its general partner
        By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer       ENERVEST MONROE GATHERING, LTD.
        By: EVPP GP, LLC, its general partner         By: /s/ MICHAEL E. MERCER
    Michael E. Mercer     Senior Vice President and Chief     Financial Officer

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as   Administrative Agent and a
Lender         By: /s/ MICHAEL A. KAMAUF     Name:  Michael A. Kamauf    
Title:    Authorized Officer

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/
BETSY JOCHER     Name:  Betsy Jocher     Title:    Director

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  COMPASS BANK, as a Lender         By: /s/ RHIANNA DISCH     Name:  Rhianna
Disch     Title:    Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  CITIBANK, N.A., as a Lender         By: /s/ JEFF ARD     Name:  Jeff Ard    
Title:   Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  COMERICA BANK, as a Lender         By: /s/ WILLIAM ROBINSON     Name:  William
Robinson     Title:    Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  ING CAPITAL LLC, as a Lender         By: /s/ CHARLES HALL     Name:  Charles
Hall     Title:    Managing Director         By: /s/ JULI BIESER     Name:  Juli
Bieser     Title:    Director

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  ROYAL BANK OF CANADA, as a Lender         By: /s/ MARK LUMPKIN, JR.    
Name:  Mark Lumpkin, Jr.     Title:    Authorized Signatory

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  THE BANK OF NOVA SCOTIA, as a Lender         By: /s/ ALAN DAWSON    
Name:  Alan Dawson     Title:    Director

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  MUFG UNION BANK, N.A. F/K/A UNION BANK, N.A., as a Lender         By: /s/
DAVID HELFFRICH     Name:  David Helffrich     Title:    Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ BRAD JOHANN    
Name:  Brad Johann     Title:    Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  AMEGY BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ THOMAS KLEIDERER
    Name:  Thomas Kleiderer     Title:    Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender         By: /s/ MICHAEL
SPAIGHT     Name:  Michael Spaight     Title:    Authorized Signatory        
By: /s/ LINGZI HUANG     Name:  Lingzi Huang     Title:    Authorized Signatory

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  FROST BANK, as a Lender         By: /s/ MATTHEW SHANDS     Name:  Matthew
Shands     Title:    Assistant Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  BANK OF AMERICA, N.A., as a Lender         By: /s/ JOSEPH SCOTT    
Name:  Joseph Scott     Title:    Managing Director

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender         By: /s/ RICHARD ANTL  
  Name:  Richard Antl     Title:    Authorized Signatory         By: /s/ WILLIAM
M. REID     Name:  William M. Reid     Title:    Authorized Signatory

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

  REGIONS BANK, as a Lender         By: /s/ MICHAEL KUTCHER     Name:  Michael
Kutcher     Title:    Assistant Vice President

 

Seventh Amendment to Second Amended and Restated Credit Agreement
Signature Page

 